
	
		I
		112th CONGRESS
		2d Session
		H. R. 6501
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Berg introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit the Administrator of the Environmental
		  Protection Agency from finalizing certain proposed rules under the Clean Air
		  Act if a State regulatory authority gives notice that such a rule will lead to
		  a 3 percent or greater increase in the price of electricity for end-use
		  consumers.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Consumer Protection Act of
			 2012.
		2.No
			 finalization of certain NSPS rules
			(a)Rule
				(1)In
			 generalIf any State
			 regulatory authority informs the Administrator that a proposed rule described
			 in paragraph (2) is likely to lead to a 3 percent or greater increase in the
			 price of electricity for end-use consumers, then the Administrator may not
			 finalize such rule.
				(2)Covered
			 rulesA proposed rule described in this paragraph is a proposed
			 rule that imposes any standard of performance under section 111 of the Clean
			 Air Act (42 U.S.C. 7411) for emissions of any greenhouse gas from any existing
			 source, or new source, that is a fossil fuel-fired electric utility generating
			 unit.
				(b)DefinitionsIn
			 this section:
				(1)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
				(2)Existing
			 sourceThe term
			 existing source has the meaning given such term in section 111 of
			 the Clean Air Act (42 U.S.C. 7411).
				(3)Greenhouse
			 gasThe term greenhouse gas means any of the
			 following:
					(A)Carbon dioxide.
					(B)Methane.
					(C)Nitrous
			 oxide.
					(D)Hydrofluorocarbons.
					(E)Perfluorocarbons.
					(F)Sulfur
			 Hexafluoride.
					(4)New
			 sourceThe term new
			 source has the meaning given such term in section 111 of the Clean Air
			 Act (42 U.S.C. 7411).
				(5)State regulatory
			 authorityThe term
			 State regulatory authority has the meaning given such term in
			 section 3 of the Federal Power Act (16 U.S.C. 796).
				
